      Case: 20-3414                 Document: 00713749203                 Filed: 01/15/2021        Pages: 2   (1 of 16)



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                                 www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 January 15, 2021


To:            Gina M. Colletti
               UNITED STATES DISTRICT COURT
               Eastern District of Wisconsin
               Milwaukee , WI 53202-0000



                                         DONALD J. TRUMP,
                                         Plaintiff - Appellant

 No. 20-3414                             v.

                                         WISCONSIN ELECTIONS COMMISSION, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:20-cv-01785-BHL
 Eastern District of Wisconsin
 District Judge Brett H. Ludwig
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  AMOUNT OF BILL OF COSTS (do not
                                                                 588.50
 include the $):



 DATE OF MANDATE OR AGENCY
                                                                 01/15/2021
 CLOSING LETTER ISSUANCE:




            Case 2:20-cv-01785-BHL Filed 01/15/21 Page 1 of 16 Document 143
   Case: 20-3414          Document: 00713749203                  Filed: 01/15/2021         Pages: 2     (2 of 16)



 RECORD ON APPEAL STATUS:                             No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


   01/15/2021
 _________________________                                 s/ Jelena Vekic
                                                      ____________________________________




 form name: c7_Mandate(form ID: 135)




         Case 2:20-cv-01785-BHL Filed 01/15/21 Page 2 of 16 Document 143
      Case: 20-3414                 Document: 00713749204             Filed: 01/15/2021          Pages: 2   (3 of 16)



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                   Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                         Phone: (312) 435-5850
             Chicago, Illinois 60604                                               www.ca7.uscourts.gov




                                                      BILL OF COSTS
 January 15, 2021



Taxed in Favor of: Appellee Tony Evers ; Appellee Wisconsin State Conference NAACP


                                         DONALD J. TRUMP,
                                         Plaintiff - Appellant

 No. 20-3414                             v.

                                         WISCONSIN ELECTIONS COMMISSION, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:20-cv-01785-BHL
 Eastern District of Wisconsin
 District Judge Brett H. Ludwig
The mandate or agency closing letter issued in this cause on January 15, 2021.

BILL OF COSTS issued in the amount of: $588.50.



                                                                          Cost of              Total Cost
                                                                          Each Item            Each Item

 1.         For docketing a case on appeal or review or
            docketing any other proceeding:

 2.         For reproduction of any record or paper,
            per page:

 3.
            For reproduction of briefs:                                                        $588.50




            Case 2:20-cv-01785-BHL Filed 01/15/21 Page 3 of 16 Document 143
  Case: 20-3414          Document: 00713749204   Filed: 01/15/2021    Pages: 2   (4 of 16)



                                                     TOTAL:          $588.50




form name: c7_BillOfCosts(form ID: 140)




        Case 2:20-cv-01785-BHL Filed 01/15/21 Page 4 of 16 Document 143
     Case: 20-3414                  Document: 00713749205            Filed: 01/15/2021        Pages: 1   (5 of 16)



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
             Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 December 24, 2020


    Before:                             JOEL M. FLAUM, Circuit Judge
                                        ILANA DIAMOND ROVNER, Circuit Judge
                                        MICHAEL Y. SCUDDER, Circuit Judge


                                         DONALD J. TRUMP,
                                         Plaintiff-Appellant,

 No. 20-3414                             v.

                                         WISCONSIN ELECTIONS COMMISSION, et al.,
                                         Defendants-Appellees.


 Originating Case Information:

 District Court No: 2:20-cv-01785-BHL
 Eastern District of Wisconsin
 District Judge Brett H. Ludwig



  The judgment of the District Court is AFFIRMED, with costs, in accordance with the
decision of this court entered on this date.




 form name: c7_FinalJudgment(form ID: 132)




            Case 2:20-cv-01785-BHL Filed 01/15/21 Page 5 of 16 Document 143
Case: 20-3414    Document: 00713749206                   Filed: 01/15/2021         Pages: 11   (6 of 16)




                                         In the

                United States Court of Appeals
                           For the Seventh Circuit
                               ____________________
         No. 20-3414
         DONALD J. TRUMP,
                                                            ě-Appellant,
                                           v.

         WISCONSIN ELECTIONS COMMISSION, et al.,
                                                         Defendants-Appellees.
                               ____________________

                   Appeal from the United States District Court for the
                             Eastern District of Wisconsin.
                      No. 2:20-cv-1785 — Ĵȱ ǯȱ , Judge.
                               ____________________

         SUBMITTED DECEMBER 21, 2020 * — DECIDED DECEMBER 24, 2020
                         ____________________

            Before FLAUM, ROVNER, and SCUDDER, Circuit Judges.
            SCUDDER, Circuit Judge. Two days ȱȱęȱ
         the results of its 2020 election, President Donald J. Trump in-
         voked the Electors Clause of the U.S. Constitution and sued

            *  We have agreed to decide this case without oral argument because
         the briefs and record adequately present the facts and legal arguments,
         ȱȱȱ ȱȱę¢ȱ the court. FED. R. APP. P.
         34(a)(2)(C).




    Case 2:20-cv-01785-BHL Filed 01/15/21 Page 6 of 16 Document 143
Case: 20-3414    Document: 00713749206               Filed: 01/15/2021         Pages: 11   (7 of 16)




         2                                                    No. 20-3414

         the Wisconsin Elections Commission, Governor, Secretary of
         State, and ȱȱĜȱȱȱǯȱȱȱ
         court concluded that the President’s challenges lacked merit,
         as he objected only to the administration of the election, yet
         the Electors Clause, by its terms, addresses the authority of
         the State’s Legislature to prescribe the manner of appointing
         its presidential electors. So, too, did the district court conclude
         that the President’s claims would fail even under a broader,
         alternative reading of the Electors Clause that extended to a
         state’s conduct of the presidential election. We agree that Wis-
         consin lawfully appointed its electors in the manner directed
         by its Legislature and add that the President’s claim also fails
         because of the unreasonable delay that accompanied the chal-
         lenges the President now wishes to advance against Wiscon-
         sin’s election procedures.
                                         Iȱ
                                         A
             On November 3, the United States held its 2020 presiden-
         tial election. The ęȱ¢ȱin Wisconsin showed that Joseph
         R. Biden, Jr. won the State by 20,682 votes. On November 30,
         the Wisconsin Elections ȱęȱthe results, the
           ȱȱȱ¢ȱęǰȱȱWiscon-
         sin ęȱthe National Archives that it had selected Biden’s
         ten electors to represent the State in the Electoral College.
             Two days later, the President brought this lawsuit chal-
         lenging certain procedures Wisconsin had used in conducting
         the election. The President alleged that the procedures vio-
         lated the Electors Clause of the U.S. Constitution:
             Each State shall appoint, in such Manner as the Legis-
             lature thereof may direct, a Number of Electors, equal




    Case 2:20-cv-01785-BHL Filed 01/15/21 Page 7 of 16 Document 143
Case: 20-3414     Document: 00713749206             Filed: 01/15/2021         Pages: 11   (8 of 16)




         No. 20-3414                                                     3

            to the whole Number of Senators and Representatives
            to which the State may be entitled in the Congress ….
         U.S. CONST. art. II, § 1, cl. 2.
             To implement the obligation imposed by the Electors
         Clause, Wisconsin’s Legislature has directed that the State’s
         electors be appointed “[b]y general ballot at the general elec-
         tion for choosing the president and vice president of the
         United States.” WIS. STAT. § 8.25(1). It has further assigned “re-
         sponsibility for the administration of … laws relating to elec-
         tions and election campaigns” to the Commission. Id.
         § 5.05(1). Municipalities run the election, and each municipal-
         ity’s own clerk “has charge and supervision of elections and
         registration in the municipality.” Id. § 7.15(1).
             The President alleges that the Commission and municipal
         Ĝȱso misused the power granted to them by the Legis-
         lature that they had unconstitutionally altered the “Manner”
         by which Wisconsin appointed its electors. His allegations
         challenge three pieces of guidance issued by the Commission
         well in advance of the 2020 election. (Each guidance docu-
         ment is available on the Commission’s website, ĴǱȦȦelec-
         tions.wi.gov.)
             First, in March 2020, the Commission ęȱȱȬ
         ȱȱȱȱȱȱ¢ȱȱȃę¢ȱȬ
         ęȄȱȱȱbe entitled to vote absentee without pre-
         senting a ȱ ęǯ See WIS. STAT. §§ 6.86(2)(a),
         6.87(4)(b)2. The Commission explained that many voters
         would qualify based on their personal circumstances and the
         COVID-19 pandemic, adding that Wisconsin law established
         no method for a clerk to demand proof of a voter’s individual
         situation. The Wisconsin Supreme Court endorsed the




    Case 2:20-cv-01785-BHL Filed 01/15/21 Page 8 of 16 Document 143
Case: 20-3414    Document: 00713749206             Filed: 01/15/2021        Pages: 11   (9 of 16)




         4                                                  No. 20-3414

         Commission’s interpretation when it enjoined the Dane
         ¢ȱȱȱěȱ¢ȱ¢ȱview of the law. See
         Jefferson v. Dane County, 2020 WI 90 ¶¶ 8–9 (Dec. 14, 2020).
             Second, the Commission issued guidance in August 2020
         endorsing the use of drop boxes for the return of absentee bal-
         lots. The Commission explained that drop boxes could be
         “ěȱȱěǰȱ¢ȱȱǰȄȱ ěȱ
         advice on how to make them both secure and available to vot-
         ers during the pandemic.
             Third, four years ago, before the 2016 election, the Com-
         mission instructed municipal clerks on best practices for cor-
         recting a witness’s address on ȱ ȱȱ ę.
         See WIS. STAT. § 6.87(2), (6d), (9). Clerks were able, the Com-
         mission explained, to contact the voter or witness or use an-
         other source of reliable information to correct or complete ad-
         dress information on an absentee ballot.
             The President’s complaint alleges that the Commission, in
         issuing this guidance, expanded ȱ ȱ ȱ ȃęȬ
         ¢ȱęȄȱǰȱinvited voter fraud by authorizing the
         use of ě drop boxes, and misled municipal clerks
         about their powers to complete or correct address information
         on absentee ballots, all contrary to Wisconsin statutory law.
         The President sought declaratory and injunctive relief on the
         view that these alleged misinterpretations of state law “in-
         fringed and invaded upon the Wisconsin Legislature’s pre-
         rogative and directions under [the Electors Clause of] Article
         II of the U.S. Constitution.”
                                        B
            After an evidentiary hearing, the district court rejected the
         President’s claims on the merits and entered judgment for the




    Case 2:20-cv-01785-BHL Filed 01/15/21 Page 9 of 16 Document 143
Case: 20-3414    Document: 00713749206               Filed: 01/15/2021         Pages: 11   (10 of 16)




         No. 20-3414                                                      5

         Commission and other defendants. The Electors Clause, the
         court determined, addressed the “Manner”—the “approach,
         form, method, or mode”—by which Wisconsin appointed its
         electors. For Wisconsin, that meant only by “general ballot at
         the general election,” WIS. STAT. § 8.25(1), with the court fur-
         ther observing that any mistakes in administering the election
         did not change that the electors were appointed by general
         election.
             Even if the Electors Clause was read more broadly to ad-
         dress the “Manner” in which Wisconsin conducted the elec-
         tion, the district court determined that the Legislature had au-
         thorized the Commission to issue the guidance now chal-
         lenged by the President. None of that guidance, the district
         ȱǰȱĚȱȱȱdeviation from the Wisconsin
         Legislature’s directives as to violate the Electors Clause.
            The President promptly appealed, and we expedited the
         case for decision.
                                         IIȱ
             We begin, as we must, by assessing whether the President
         has presented a Case or Controversy over which we have ju-
         risdiction. The inquiry turns on the doctrine of standing and,
         more ę¢, whether the President has alleged an injury
         traceable to the actions of the defendants and capable of being
         redressed by a favorable judicial ruling. See Lujan v. Defs. of
         Wildlife, 504 U.S. 555, 560–61 (1992). The district court an-
         swered the question in the President’s favor. We do too.
             On the injury prong of standing, the President has alleged
         “concrete and particularized” harm stemming from the alleg-
         edly unlawful manner by which Wisconsin appointed its elec-
         tors. Id. at 560. ȱȱȱȱȱĜǰȱȱȂȱ




   Case 2:20-cv-01785-BHL Filed 01/15/21 Page 10 of 16 Document 143
Case: 20-3414    Document: 00713749206               Filed: 01/15/2021         Pages: 11   (11 of 16)




         6                                                     No. 20-3414

         alleged injury is ȱȱȃěǽǾȱǽǾȱȱȱȱȱȬ
         dividual way.” Id. at 560 n.1; see also Carson v. Simon, 978 F.3d
         1051, 1058 (8th Cir. 2020) (“An inaccurate vote tally is a con-
         crete and particularized injury to candidates.”). The alleged
         injury-in-fact is likewise “fairly traceable” to the challenged
         action of the defendants, see Allen v. Wright, 468 U.S. 737, 751
         (1984), all of whom played some role in administering the
         election.
             The ę requirement for Article III standing—that the al-
         leged injury “likely” would be redressed by a favorable deci-
         sion—presents a closer question. Lujan, 504 U.S. at 561. The
         Ĝ¢ ȱ Ĵȱ ȱ ȱ gap between what the Presi-
         dent ultimately desires (to be declared the victor of Wiscon-
         sin) on one hand, and what a court can award him on the
         other. But the President’s complaint can be read as more mod-
         estly requesting a declaration that the defendants’ actions vi-
         olated the Electors Clause and that those violations tainted
         enough ballots to “void” the election. Were we to grant the
         President the relief he requests and declare the election results
         void, the alleged injury—the unlawful appointment of elec-
         tors—would be redressed. True, our declaration would not
         result in a new slate of electors. But the fact that a judicial or-
         der cannot provide the full extent or exact type of relief a
         ěȱmight desire does not render the entire case nonjus-
         ticiable. See Church of Scientology v. United States, 506 U.S. 9,
         12–13 (1992). A favorable ruling would provide the oppor-
         tunity for the appointment of a new slate of electors. From
         there, it would be for the Wisconsin Legislature to decide the
         next steps in advance of Congress’s count of the Electoral Col-
         lege’s votes on January 6, 2021. See 3 U.S.C. § 15. All of this is
         enough to demonstrate Article III standing.




   Case 2:20-cv-01785-BHL Filed 01/15/21 Page 11 of 16 Document 143
Case: 20-3414    Document: 00713749206             Filed: 01/15/2021        Pages: 11   (12 of 16)




         No. 20-3414                                                   7

             We also conclude that the President’s complaint presents
         a federal question, despite its anchoring in alleged violations
         of state law. The Eleventh Amendment and principles of fed-
         eralism bar federal courts from directing ȱĜȱȱfol-
         low state law. See Pennhurst State Sch. & Hosp. v. Halderman,
         465 U.S. 89, 121 (1984). But we can decide whether their inter-
         pretation of state law violated a provision of the federal Con-
         stitution, here the Electors Clause. This distinction alleviates
         any federalism concerns that might otherwise preclude our
         consideration of the President’s claims.
                                       IIIȱ
             On the merits, the district court was right to enter judg-
         ment for the defendants. We reach this conclusion in no small
         part because of the President’s delay in bringing the chal-
         lenges to Wisconsin law that provide the foundation for the
         alleged constitutional violation. Even apart from the delay,
         the claims fail under the Electors Clause.
                                        A
             ȱ ȱ ȱ ȱ ȱ Ĵǯ “[A]ny claim
         against a state electoral procedure must be expressed expedi-
         tiously.” Fulani v. HogseĴ, 917 F.2d 1028, 1031 (7th Cir. 1990)
         (citing Williams v. Rhodes, 393 U.S. 23, 34–35 (1968)). The Su-
         preme Court underscored this precise point in this very elec-
         tion cycle, and with respect to this very State. See Republican
         Nat'l Comm. v. Democratic Nat'l Comm., 140 S. Ct. 1205, 1207
         (2020). The Court’s direction was clear: federal courts should
         avoid announcing or requiring changes in election law and
         procedures close in time to voting. Doing so risks ěing
         ȱȱȱȱĚȱȱȱ¡ȱȱ
         the federal judicial power. Even more, belated election




   Case 2:20-cv-01785-BHL Filed 01/15/21 Page 12 of 16 Document 143
Case: 20-3414    Document: 00713749206                Filed: 01/15/2021          Pages: 11   (13 of 16)




         8                                                      No. 20-3414

         litigation risks giving voters “incentive to remain away from
         the polls.” Purcell v. Gonzalez, 549 U.S. 1, 5 (2006); see also
         Crookston v. Johnson, 841 F.3d 396, 398 (6th Cir. 2016) (“Call it
         what you will—laches, the Purcell principle, or common
         sense—the idea is that courts will not disrupt imminent elec-
         tions absent a powerful reason for doing so.”). On this reason-
         ing, we have rejected as late claims brought too close in time
         before an election occurs. See Democratic Nat’l Comm. v. Bostel-
         mann, 977 F.3d 639, 642 (7th Cir. 2020); Jones v. Markiewicz-
         Qualkinbush, 842 F.3d 1053, 1060–62 (7th Cir. 2016); Navarro v.
         Neal, 716 F.3d 425, 429 (7th Cir. 2013).
             The same imperative of timing and the exercise of judicial
         review applies with much more force on the back end of elec-
         tions. Before a court can contemplate entering a judgment that
         would void election results, it “must consider whether the
         plaintiffs filed a timely pre-election request for relief.” Gjer-
         sten v. Bd. of Election Comm'rs, 791 F.2d 472, 479 (7th Cir. 1986)
         ǻȱǼȱǻȱĴǼ.
             These very considerations underpin the doctrine of laches.
         At its core, laches is about timing. ȃȱȱěȱȱȱȱ
         ȱ ȱ ȱ ěȱ ȱ ¢ȱ ȁȱ Ȃȱ ȱ ǯȱ ȁȱ
         long’ for this purpose means that ȱěȱ¢ȱ¡Ȭ
         cusably and the defendant was harmed by the delay.” Team-
         sters & Emps. Welfare Tr. of Ill. v. Gorman Bros. Ready Mix, 283
         F.3d 877, 880 (7th Cir. 2002).
            The President had a full opportunity before the election to
         press the very challenges to Wisconsin law underlying his
         present claims. Having foregone that opportunity, he cannot
         now—ȱȱȱȱȱȱęȱȱę—
         seek to bring those challenges. All of this is especially so given
         that the Commission announced well in advance of the




   Case 2:20-cv-01785-BHL Filed 01/15/21 Page 13 of 16 Document 143
Case: 20-3414    Document: 00713749206                 Filed: 01/15/2021          Pages: 11   (14 of 16)




         No. 20-3414                                                         9

         election the guidance he now challenges. Indeed, the witness-
         address guidance came four years ago, before the 2016 elec-
         tion. The Commission ȱȱȱȱę¢ȱȬ
         ęȱ ȱ ȱ ȱ ŘŖŘŖȱ ȱ ȱ ȱ ȱ ȱ p
         boxes in August.
             Allowing the President to raise his arguments, at this late
         date, after Wisconsin has tallied the votes and ęȱ ȱ
         election outcome, would impose unquestionable harm on the
         defendants, and the State’s voters, many of whom cast ballots
         in reliance on the guidance, procedures, and practices that the
         President challenges here. The President’s delay alone is
         ȱȱ ȱĜȱȱt court’s judgment.
                                          B
            The President ȱȱȱĴȱȱȱ ȱ ȱȱ
         and reached the merits of his claims under the Electors
         Clause.
             ęȱ ȱ ȱ ȱ ȱ ȱ ȱ ȱ ȱ ȱ
         ĜȱǯȱThe text seems to point to at least two con-
         structions, and the case law interpreting or applying the
         Clause is sparse. This case does not require us to answer the
         question, as the Commission’s guidance did not amount to a
         violation under the two most likely interpretations.
             Recall that the Electors Clause requires each State to “ap-
         point, in such Manner as the Legislature thereof may direct,”
         presidential electors. U.S. CONST. art. II, § 1, cl. 2. By its terms,
         the Clause could be read as addressing only the manner of
         appointing electors and thus nothing about the law that gov-
         erns the administration of an election (polling place opera-
         tions, voting procedures, vote tallying, and the like). The
         word “appoint” is capacious, “conveying the broadest power




   Case 2:20-cv-01785-BHL Filed 01/15/21 Page 14 of 16 Document 143
Case: 20-3414    Document: 00713749206              Filed: 01/15/2021         Pages: 11   (15 of 16)




         10                                                   No. 20-3414

         of determination,” including but not limited to the “mode” of
         popular election. McPherson v. Blacker, 146 U.S. 1, 27 (1892).
         Historically, the states used a variety of manners for appoint-
         ing electors, such as direct legislative appointment. See id. at
         29–33. For its part, the Wisconsin Legislature has consistently
         chosen a general election to appoint its electors. See WIS. STAT.
         § 8.25(1) (2020); WIS. STAT. §§ 6.3, 7.3 (1849). The complaint
         does not allege that the Commission’s guidance documents
         shifted Wisconsin from a general election to some other man-
         ner of appointing electors, like those used in other states in
         the past. On this reading of the Electors Clause, the President
         has failed to state a claim. See FED. R. CIV. P. 12(b)(6).
              But ȱ ȱ Ĵȱ ȱ ȱ ȱ ȱ the term
         “Manner” in the Electors Clause as also encompassing acts
         necessarily antecedent and subsidiary to the method for ap-
         pointing electors—in short, Wisconsin’s conduct of its general
         election. Even on this broader reading, the President’s claims
         still would fall short. In his concurring opinion in Bush v. Gore,
         Chief Justice Rehnquist suggested that the proper inquiry un-
         der the Electors Clause is to ask whether a state conducted the
         election in a manner substantially consistent with the “legis-
         lative scheme” for appointing electors. 531 U.S. 98, 113 (2000)
         (Rehnquist, C.J., concurring). We would not go further and
         ask, for example, whether Wisconsin’s officials interpreted
         perfectly “[i]solated sections” of the elections code. Id. at 114.
             The Wisconsin Legislature expressly assigned to the Com-
         mission “the responsibility for the administration of … laws
         relating to elections,” WIS. STAT. § 5.05(1), just as Florida’s
         Legislature had delegated a similar responsibility to its Secre-
         tary of State. See Bush, 531 U.S. at 116 (Rehnquist, C.J., concur-
         ring). Florida’s legislative scheme included this “statutorily




   Case 2:20-cv-01785-BHL Filed 01/15/21 Page 15 of 16 Document 143
Case: 20-3414    Document: 00713749206              Filed: 01/15/2021        Pages: 11   (16 of 16)




         No. 20-3414                                                    11

         provided apportionment of responsibility,” id. at 114, and
         three Justices found a departure from that scheme when the
         Florida Supreme Court rejected the Secretary’s interpretation
         of state law. See id. at 119, 123. And it was the Minnesota Sec-
         retary of State’s lack of a similar responsibility that prompted
         two judges of the Eighth Circuit to conclude that he likely vi-
         olated the Electors Clause by adding a week to the deadline
         for receipt of absentee ballots. See Carson, 978 F.3d at 1060. By
         contrast, whatever actions the Commission took here, it took
         under color of authority expressly granted to it by the Legis-
         lature. And that authority is not diminished by allegations
         that the Commission erred in its exercise.
            We confine our conclusions to applications of the Electors
         Clause. We are not the ultimate authority on Wisconsin law.
         That responsibility rests with the State’s Supreme Court. Put
         another way, the errors that the President alleges occurred in
         the Commission’s exercise of its authority are in the main
         matters of state law. They belong, then, in the state courts,
         where the President had an opportunity to raise his concerns.
         Indeed, the Wisconsin Supreme Court rejected his claims re-
         garding the guidance on indefinitely confined voters, see
         Trump v. Biden, 2020 WI 91 ¶ 8 (Dec. 14, 2020), and declined to
         reach the rest of his arguments on grounds of laches.
             For our part, all we need to say is that, even on a broad
         reading of the Electors Clause, Wisconsin lawfully appointed
         its electors in the manner directed by its Legislature.
            For these reasons, we AFFIRM.




   Case 2:20-cv-01785-BHL Filed 01/15/21 Page 16 of 16 Document 143
